United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 04-2154
                                ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Northern District of Iowa.
Darrell Gene Andersen,                     *
                                           *         [UNPUBLISHED]
             Appellant.                    *

                                ________________

                                Submitted: November 15, 2004
                                    Filed: December 6, 2004
                                ________________

Before MURPHY, HANSEN, and MELLOY, Circuit Judges.
                        ________________

PER CURIAM.

      Darrell Gene Andersen pleaded guilty to possessing with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 841, and possessing methamphetamine
while on release from jail, in violation of 21 U.S.C. § 844. The district court1
sentenced him to a total of 150 months in prison and eight years of supervised release.




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       The district court denied Andersen’s request for a reduction for acceptance of
responsibility because of his pre-sentencing conduct while on a court-authorized
furlough from jail to attend his sister’s funeral. He admitted that he had used
methamphetamine while on release, that he had concealed methamphetamine in his
mouth when he returned to jail, and that he had swallowed it when confronted by jail
staff. His urine tested positive for methamphetamine.

      Andersen appeals the district court’s denial of the acceptance-of-responsibility
reduction. After reviewing the record and the parties’ submissions on appeal, we
conclude that the district court did not clearly err. See, e..g, United States v. Byrd,
76 F.3d 194, 195-97 (8th Cir. 1996) (district court did not clearly err by denying
acceptance-of-responsibility reduction for defendant who admitted that, while on
release pending sentencing, his urine tested positive for marijuana); United States v.
Thomas, 72 F.3d 92, 92-93 (8th Cir. 1995) (district court did not clearly err by
denying acceptance-of-responsibility reduction for defendant who admitted that he
used marijuana while on release awaiting sentencing); United States v. Poplawski, 46
F.3d 42, 43 (8th Cir.) (district court did not clearly err by denying acceptance-of-
responsibility reduction for defendant who used amphetamine, methamphetamine,
and marijuana while on release pending sentencing), cert. denied, 515 U.S. 1109
(1995).
      Accordingly, we affirm the judgment of the district court.2

                       ______________________________



      2
       Following submission of this case, the appellant filed a pro se motion to stay
the appeal pending the Supreme Court's decision in United States v. Booker, one of
the cases currently before the Court concerning the applicability of Blakely v.
Washington, 124 S. Ct. 2531 (2004) to the United States Sentencing Guidelines.
Pursuant to our Administrative Order Regarding Blakely Cases, issued on September
27, 2004, the motion to stay is denied. The Clerk is directed to send a copy of the
Administrative Order to the appellant and to his appointed counsel.
                                          2